--------------------------------------------------------------------------------

Exhibit 10.45

  THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this 1st day of
December 2005, between COGNOS INCORPORATED (the “Corporation”) and ROBERT G.
ASHE (the “Indemnified Party”).


  RECITALS:


A. Certain of the Corporation’s officers and directors may be subject to
personal liability due to the nature of the services and activities they
complete on behalf of the Corporation.


B. The Board of Directors of the Corporation (the “Board”) has determined that
the Corporation should act to assure such officers and directors who are at risk
of potential personal liability as a result of their position with the
Corporation, including the Indemnified Party, should be provided reasonable
protection through indemnification to the extent permitted by law.


  NOW THEREFORE the parties agree as follows:


1. Indemnification.    The Corporation will indemnify and save harmless the
Indemnified Party and the heirs and legal representatives of the Indemnified
Party to the fullest extent permitted by applicable law:


  1.1     from and against all Expenses (as defined below) sustained or incurred
by the Indemnified Party in respect of any civil, criminal, administrative,
investigative or other Proceeding (as defined below), whether or not brought by
the Corporation, to which the Indemnified Party is made a party by reason of
being or having been an officer or director of the Corporation, except for any
Expense attributable to the Indemnified Party’s gross negligence or willful
misconduct in his capacity as an officer, or failure to act honestly and in good
faith with a view to the best interests of the Corporation in his capacity as
director, or in the case of a criminal or administrative action or proceeding
that is enforced by a monetary penalty, the Indemnified Party did not have
reasonable grounds for believing that the Indemnified Party’s conduct was
lawful.


  “Expenses” means all costs, charges, damages, awards, settlements,
liabilities, fines, penalties, statutory obligations, professional fees, and
other expenses of whatever nature or kind, provided that any costs expenses and
professional fees included as Expenses hereunder shall be reasonable.


  “Proceeding” will include a claim, demand, suit, proceeding, inquiry, hearing,
discovery or investigation, of whatever nature or kind, whether anticipated,
threatened, pending, commenced, continuing or completed, and any appeal or
appeals therefrom.


  The indemnities in this Agreement also apply to the Indemnified Party in
respect of his or her service at the Corporation’s request as (a) an officer or
director of another corporation, including without limitation, a subsidiary or
affiliate of the Corporation or (b) a similar role with another entity,
including a partnership, trust, joint venture or other unincorporated entity.


2. Presumptions/Knowledge


  2.1     For the purposes of any determination hereunder, the Corporation will
have the burden of establishing the exceptions specified in Section 1.1 on the
part of the Indemnified Party. The termination of any civil, criminal,
administrative, investigative or other proceeding by any judgment, order,
settlement or conviction will not, of itself, create a presumption (a) that the
Indemnified Party acted as an officer with gross negligence or willful
misconduct, or (b) that the Indemnified Party acted as a director not in good
faith or not in the best interests of the Corporation, or (c) that, in the case
of a criminal or administrative action or proceeding that is enforced by a
monetary penalty, the Indemnified Party did not have reasonable grounds for
believing that the Indemnified Party’s conduct was lawful.



139

--------------------------------------------------------------------------------

  2.2     The knowledge and/or actions, or failure to act, of any other
director, officer, agent or employee of the Corporation or any other entity will
not be imputed to the Indemnified Party for purposes of determining the right to
indemnification under this Agreement.


  2.3     The Corporation will have the burden of establishing that any Expense
it wishes to challenge is not reasonable.


3. Notice by Indemnified Party.    As soon as is practicable, upon the
Indemnified Party becoming aware of any Proceeding which may give rise to
indemnification under this Agreement (other than a Proceeding commenced by the
Corporation), the Indemnified Party will give written notice to the Corporation.
Failure to give notice in a timely fashion will not disentitle the Indemnified
Party to indemnification.


4. Investigation by Corporation.    The Corporation may conduct any
investigation it considers appropriate of any Proceeding of which it receives
notice under Section 3, and will pay all costs of that investigation. Upon
receipt of reasonable notice from the Corporation, the Indemnified Party will,
acting reasonably, co-operate fully with the investigation provided that the
Indemnified Party will not be required to provide assistance that would
materially prejudice: (a) his or her defence; (b) his or her ability to fulfill
his or her business obligations; or (c) conduct his or her business and/or
personal affairs. The Indemnified Party will, for the period of time that s/he
cooperates with the Corporation with respect to an investigation, be compensated
by the Corporation at the rate of $2,000 (U.S.) per day (or partial day) plus
reasonable out-of-pocket Expenses actually incurred provided that the
Indemnified Party will not be entitled to the per diem if he/she is employed as
an officer of the Corporation when co-operation is sought.


5. Payment for Expenses of a Witness.    Notwithstanding any other provision of
this Agreement, to the extent that the Indemnified Party is a witness or
participant other than as a named party in a Proceeding, the Corporation will
pay to the Indemnified Party all out-of-pocket Expenses actually and reasonably
incurred by the Indemnified Party or on the Indemnified Party’s behalf in
connection therewith. The Indemnified Party will also be compensated by the
Corporation at the rate of $2,000 (U.S.) per day (or partial day) provided that
the Indemnified Party will not be entitled to the per diem if he/she is employed
as an officer of the Corporation when co-operation is sought.


6. Expense Advances.    The Corporation will, upon request by the Indemnified
Party, make advances (“Expense Advances”) to the Indemnified Party of all
amounts for which the Indemnified Party seeks indemnification under this
Agreement before the final disposition of the relevant Proceeding. Expense
Advances may include anticipated Expenses. In connection with such requests, the
Indemnified Party will provide the Corporation with a written affirmation of the
Indemnified Party’s good faith belief that the Indemnified Party is legally
entitled to indemnification, along with sufficient particulars of the Expenses
to be covered by the proposed Expense Advance to enable the Corporation to make
an assessment of its reasonableness. The Indemnified Party’s entitlement to such
Expense Advance will include those Expenses incurred in connection with any
Proceeding by the Indemnified Party against the Corporation seeking an
adjudication or award pursuant to this Agreement. The Corporation will make
payment to the Indemnified Party within 20 days after the Corporation has
received the foregoing information from the Indemnified Party. All Expenses for
which indemnification is sought must be reasonable and Expense Advances must
relate to Expenses anticipated within a reasonable time of the request.



140

--------------------------------------------------------------------------------

  The Indemnified Party will repay to the Corporation all Expense Advances not
actually required, and all Expense Advances if and to the extent that it is
determined by a court of competent jurisdiction that the Indemnified Party is
not entitled to indemnification under this Agreement.


7. Indemnification Payments.    With the exception of Expense Advances which are
governed by Section 6, the Corporation will pay to the Indemnified Party any
amounts to which the Indemnified Party is entitled hereunder promptly upon the
Indemnified Party providing the Corporation with reasonable details of the
claim.


8. Right to Independent Legal Counsel.    If the Indemnified Party is named as a
party or a witness to any Proceeding, or the Indemnified Party is questioned or
any of his or her actions, omissions or activities are in any way investigated,
reviewed or examined in connection with or in anticipation of any actual or
potential Proceeding, the Indemnified Party will be entitled to retain
independent legal counsel at the Corporation’s expense to act on the Indemnified
Party’s behalf to provide an initial assessment to the Indemnified Party of the
appropriate course of action for the Indemnified Party. The Indemnified Party
will be entitled to continued representation by independent counsel at the
Corporation’s expense beyond the initial assessment unless the parties agree
that there is no conflict of interest between the Corporation and the
Indemnified Party that necessitates independent representation. A conflict of
interest will be deemed to exist if the Indemnified Party reasonably believes
that his or her legal position or reputation could be adversely affected without
independent representation.


9. Settlement.    The parties will act reasonably in pursuing the settlement of
any Proceeding. The Corporation may not negotiate or effect a settlement of
claims against the Indemnified Party without the consent of the Indemnified
Party, acting reasonably. The Indemnified Party may negotiate and effect a
settlement without the consent of the Corporation but the Corporation will not
be liable for any settlement negotiated without its prior written consent, which
consent will not be unreasonably withheld.


10. Directors’ & Officers’ Insurance.    The Corporation will ensure that its
liabilities under this Agreement, and the potential liabilities of Indemnified
Parties that are subject to indemnification by the Corporation pursuant to this
Agreement, are at all times supported by a directors’ and officers’ liability
insurance policy that has been approved by the Board. The Corporation will, upon
request, provide to the Indemnified Party a copy of each policy of insurance
providing the coverages contemplated by this Section promptly after coverage is
obtained, and will promptly notify the Indemnified Party if the insurer cancels,
makes material changes to coverage or refuses to renew coverage (or any part of
the coverage).


11. Arbitration.    All disputes, disagreements, controversies or claims arising
out of or relating to this Agreement, including, without limitation, with
respect to its formation, execution, validity, application, interpretation,
performance, breach, termination or enforcement will be determined by
arbitration before a single arbitrator under the Arbitration Act, 1991
(Ontario). The arbitrator will determine, based on the outcome of the
arbitration, the breakdown between the Corporation and the Indemnified Party of
the costs for conducting the arbitration.


12. Tax Adjustment.    Should any payment made pursuant to this Agreement,
including the payment of insurance premiums or any payment made by an insurer
under an insurance policy, be deemed to constitute a taxable benefit or
otherwise be or become subject to any tax or levy, then the Corporation will pay
any amount necessary to ensure that the amount received by or on behalf of the
Indemnified Party, after the payment of or withholding for tax, fully reimburses
the Indemnified Party for the actual cost, expense or liability incurred by or
on behalf of the Indemnified Party.



141

--------------------------------------------------------------------------------

13. Cost of Living Adjustment.    The $2,000 (U.S.) per diem payable pursuant to
Sections 4 and 5 will be adjusted to reflect changes from January 1, 2006 in the
All-items Cost of Living Index for Toronto prepared by Statistics Canada or any
successor index or government agency.


14. Governing Law.    This Agreement will be governed by the laws of the
Province of Ontario and the federal laws of Canada applicable therein.


15. Priority and Term.    This Agreement will supersede any previous agreement
between the Corporation and the Indemnified Party dealing with this subject
matter, and will be deemed to be effective as of the date on which the
Indemnified Party first became an officer of the Corporation.


16. Survival.    The obligations of the Corporation under this Agreement, other
than Section 10, will continue until the later of (a) 15 years after the
Indemnified Party ceases to be an officer or director of the Corporation or any
other entity in which he or she serves in a similar capacity at the request of
the Corporation and (b) one year after the final termination of all Proceedings
with respect to which the Indemnified Party is entitled to claim indemnification
hereunder. The obligations of the Corporation under Section 10 of this Agreement
will continue for 6 years after the Indemnified Party ceases to be an officer or
director of the Corporation or any other entity in which he or she serves in a
similar capacity at the request of the Corporation.


  IN WITNESS WHEREOF the parties hereto have executed this Agreement.


COGNOS INCORPORATED



by:    _________________________________________ Name: Title:



_________________________________________
        _________________________________________ Witness         Robert G. Ashe



_________________________________________ Witness Name

142